DISSENTING STATEMENT BY
LALLY-GREEN, J.:
¶ 1 The highly regarded majority relies on In re Estate of Novosielski, 937 A.2d 449 (Pa.Super.2007), to support its conclusion that clear and convincing evidence existed of a “different intent at the time the account” was created because a will predated the creation of a joint account. I respectfully disagree that Novosielski controls the instant case. Further, I am inclined to suggest that the conclusion in Novosielski may be limited to the unusual facts of the case.
¶ 2 In Novosielski, decedent was an elderly woman who was in documented poor mental health in 1999 (that eventually became senility in 2001). Id. at 458. Decedent gave the appellant a power of attorney on August 25, 2000. The appellant *897then consolidated all of decedent’s assets into one account. On September 15, less than one month later, decedent executed a codicil to her 1995 ■will that named the appellant executor and provided appellant with a devise of $5,000.00.
¶3 Four days later, on September 19, 2000, the appellant drafted, the decedent executed, and the appellant dated the documentation for investment in a Treasury-Direct account. The investment was in the amount of $500,000.00 and in the name of decedent “or” appellant. The terms of the agreement provided that after one year, the account’s principal and interest would be payable to decedent’s bank. Instead of allowing the account to pour over to the bank account at year’s end, and without consulting decedent, the appellant renewed the Treasury-Direct account for another year. Id. at 452. Shortly thereafter, decedent died.
¶ 4 The Superior Court concluded9 that the presumption of a joint account set forth in 20 Pa.C.S.A. § 6304(a) had been rebutted and that clear and convincing evidence existed of a different intent at the time the account was created. The Court explained that:
When the execution of a valid will predates the creation of a challenged MPAA joint account, we must consider whether the intentions expressed in the will can be read in a manner that is consistent with the decision to place assets in the MPAA joint account. If we cannot find such consistency the expression of intent in the will must control unless we determine that the creation of the joint account functions as a revocation of the validly executed will.
Id. at 457.
¶ 5 First, I respectfully suggest that Novosielski does not control our case because it can be distinguished on its facts. In Novosielski the four-day time period between the codicil and the creation of the joint account, the absence of witnesses, other documentation of appellant’s abuse of the power-of-attorney decedent gave to him, and decedent’s diminished mental state all were relevant to the conclusion in the totality of the circumstances that the presumption had been rebutted. Four days after executing the codicil and restating the non-changed aspects of the will, decedent entered into the joint account which would have given appellant $500,000.00. This transformed the testamentary scheme from a devise to appellant of 1/10 of the estate to 4/5 of the estate in a mere four days. Thus, under the unique facts of Novosielski the temporal proximity between the execution of the codicil and the creation of the account was a factor to be considered in determining whether the § 6304(a) presumption had been overcome.
¶ 6 In addition, there was no evidence that decedent understood that she was creating a joint account. No one witnessed the transaction except the appellant. Decedent’s mental state was documented as being diminished but not yet senile. Also, the trial court found, and the appellate court observed, that appellant had, on other occasions, abused his authority under the power of attorney. All of these factors as a totality permitted the conclusion that *898the § 6304(a) presumption had been rebutted by clear and convincing evidence.
¶ 7 In the instant matter, the testimony of record reflects that decedent intended to create joint accounts with rights of sur-vivorship at the time the accounts were created. N.T., 1/27/06, at 109-115; N.T., 3/3/06, at 119-131. The record does not reflect clear and convincing evidence that decedent had a different, non-donative intent when she created the accounts. In contrast to Novosielski, the record does not reflect that four days beforehand the decedent had executed a codicil to a will with a profoundly different testamentary scheme. It does not reflect that decedent had a diminished mental state. It does not reflect any abuse of authority by the surviving parties to the joint accounts.
¶ 8 Appellee/Cross-Appellant Mary Piet Black sought to rebut the statutory presumption when she testified that decedent did not discuss with Black the creation of the subject accounts, and did not check the “survivorship” box on several signature cards. N.T., 1/23/06, 1/27/06, at 68. A challenger’s lack of knowledge of the creation of a joint account with rights of survivorship is not “clear and convincing evidence” of the decedent’s “different intent at the time the account” was created. The presence or absence of signature card evidence is likewise not dispositive.10 See In re Sipe, 492 Pa. 125, 422 A.2d 826 (1980). Thus, I respectfully disagree that Novosielski controls here and I suggest that the record reflects that the presumption of § 6304(a) has not been rebutted by the requisite clear and convincing evidence.
¶ 9 Second, I am inclined to suggest that the Court’s conclusion in Novosielski may be limited to the unusual facts of the case. It has been the law for centuries in the Commonwealth that regardless of what is devised in a will and to whom it is devised, a testator can gift away any or all assets during his or her lifetime as long as dona-tive intent and delivery are present. The gifting can occur in many forms from an outright inter vivos gift to a gift that occurs in a joint tenancy with rights of survivorship by the death of one joint tenant and the passing of the gift to the survivor. All such gifts take effect outside of the estate that passes by will.
¶ 10 I am hesitant to read Novosielski as authority for the proposition that the execution of a will interferes with the testator’s ability to engage in in-life gifting. The majority attaches great weight to the sanctity of testator intent. As the majority correctly recognizes, testamentary schemes can be altered only by an amendment to, or a revocation of, a will. I do not believe that creation of a joint account with a right of survivorship alters the testamentary scheme. Rather, such an account alters the amount in the estate. The execution of a will does not prevent the testator from subsequently altering the amount in the estate as he or she sees fit, such as by the creation of a joint account or through inter vivos gifting. The testamentary scheme, which is set forth in a duly executed will or codicil, governs the estate as it exists at the time of the testator’s death. Section 6304 reflects this long-standing legal framework and refuses to disturb it unless there is clear and convincing evidence to the contrary.
¶ 11 I respectfully suggest that Novosielski is a case based on a unique set of facts and is not authority for the general *899proposition that the execution of a -will interferes with the testator’s ability to engage in in-life gifting. Rather, the focus of the inquiry under § 6304(a) should be, as the statute states, whether clear and convincing evidence exists of a different intent at the time of the creation of the account. Here, the statutory presumption that the intent was that of a joint account with rights of survivorship remains, in my view, unrebutted in the record.
¶ 12 In light of the foregoing, I would reverse the trial court’s ruling that two of the disputed accounts are part of the decedent’s estate. I would affirm the trial court’s ruling that the remaining accounts are not part of the decedent’s estate.11
¶ 13 For the foregoing reasons, I respectfully dissent.

. The trial court found that appellant had engaged in unauthorized transactions with the money in the joint account against the wishes of decedent. Id. at 458. The trial court concluded that appellant was "an opportunist who abused his position as decedent’s attorney-in-fact to effectuate no fewer then [sic] nine unauthorized transactions with decedent’s funds.” Id.


. Furthermore, the record before us makes clear that signature cards can vary from bank to bank and contain large amounts of fine print. I would be hesitant to give significant weight to the signature cards in determining whether the § 6304(a) presumption has been overcome.


. Furthermore, my review of the record fails to reflect evidence of an alleged settlement agreement whereby the account proceeds were to be divided equally among the decedent’s children. I would, therefore, affirm the trial court’s ruling that Appellee/Cross-Appellant has failed to prove the existence of any such agreement.